Citation Nr: 0515502	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left elbow 
disability. 
 
2.  Entitlement to service connection for a right elbow 
disorder. 
 
3.  Entitlement to service connection for residuals of 
bladder tumor. 
 
4.  Entitlement to service connection for right shoulder 
bursitis. 
 
5.  Entitlement to service connection for bilateral wrist 
tendonitis. 
 
6.  Whether new and material evidence has been received to 
reopen the claim for service connection for dental care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until May 
1971, and on Active Duty for Training (ACDUTRA) for 14 days 
in 1987, four days in June 1988, four days in September 1988, 
eight days in March 1989, 12 days in May 1989, 17 days in May 
1989, and reportedly from April to September 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 1999 
rating decision of the Seattle, Washington Regional Office 
that denied service connection for bilateral elbow 
disability, residuals of a bladder tumor, right shoulder 
bursitis, and bilateral wrist tendonitis.  The RO also 
declined to reopen the claim for service connection for 
dental care.  

The veteran presented testimony in March 2001 before a 
hearing officer at the RO.  The transcript is of record.

This case was remanded by the Board in October 2003 for 
further development.

The issues of entitlement to service connection for bilateral 
elbow disability, right shoulder bursitis, and bilateral 
wrist tendonitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current residuals of a bladder tumor have not been 
demonstrated.

2.  The RO denied service connection for VA dental treatment 
by rating action dated in January 1973.  

3.  The veteran filed a notice of disagreement to the January 
1973 rating determination in December 1973.

4.  The veteran did not file a substantive appeal to the 
December 1973 statement of the case, and the RO closed the 
appeal.

5.  Evidence received since the January 1973 dental rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Residuals of a bladder tumor were not incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

2.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for VA 
dental treatment.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 ( 2001 & 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 200 & Supp. 2004).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

The Board finds that all required notification and 
development actions have been accomplished.  The March 2000 
statement of the case, and the June 2002 and December 2004 
supplemental statements of the case, informed the veteran of 
the law and regulations governing entitlement to the benefits 
sought and the evidence which would substantiate his claim 
for dental benefits and residuals of a bladder tumor.  

A May 2004 letter advised him to submit relevant evidence in 
his possession.  38 C.F.R. § 3.159(b).  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the appellant dated in 
February 2001 (in the case of the bladder tumor claim) and 
May 2004 (in the case of the bladder tumor and dental 
claims), the RO informed him of what information or evidence 
the veteran could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that the 
Board would satisfy the VCAA notice requirements by ensuring 
that the proper notice was ultimately provided, or by 
providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4; 
see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., 
April 14, 2005).  The Board remanded this claim in January 
2004, in part, so that VCAA notice could be provided.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  This is because the effective date of any 
award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001. See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted attempted to reopen the claim 
of service connection for a dental treatment in November 
1998.  Therefore, the revised regulation does not apply in 
this instance.

The Board finds that all required development has been 
accomplished.  The veteran was afforded VA examinations in 
February 1999 and November 2004 to evaluate his bladder tumor 
claim.  The veteran is not entitled to an examination with 
regard to his dental claim, prior to its being reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  

There are no reports of relevant records that are not part of 
the claims folder.  .  Under these circumstances, the Board 
finds that further assistance would have no reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The claim is ready to be considered on the 
merits.

Bladder Tumor--Factual Background and Legal Analysis

Service medical records show that the veteran completed a 
report of medical history in September 1993.  It was reported 
that a bladder lesion had been removed in 1988.  A "cysto" 
study had been completed in 1996, and no new complaints had 
been identified.

The record contains a medical statement from J. H. 
Winemiller, M.D., dated in September of an unspecified year 
in which it was reported that the veteran underwent 
[unspecified] surgery in August 1988.

A similar history was noted on VA examination in February 
1999.  It was elaborated that the bladder lesion was found 
and removed in 1988, after the veteran noticed blood in his 
urine.  No recurrence of the blood in the urine or other 
symptoms had been noted since the surgery.  The impression 
was status post hematuria secondary to benign tumor growth.  
It was added that urinalysis was essentially negative with no 
blood in the urine.

VA and private treatment records dated from 1996 to 2000 
contain no findings referable to a bladder tumor or its 
residuals.

On VA examination in November 2004, the veteran reported that 
he had had no residuals of the bladder tumor removal.  The 
pertinent assessment was history of benign bladder tumor 
resected without recurrence of hematuria.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran has not reported any current residuals of the 
tumor resection.  The medical evidence is also silent for any 
residuals of the bladder tumor or its resection.  Similarly 
VA examinations have revealed no such residuals.

Since there is no evidence of a current disability, the 
weight of the evidence is against the grant of service 
connection for residuals of a bladder tumor.  38 U.S.C.A. 
§ 5107(b).  The claim is therefore, denied.

Dental Claim--Factual Background and Legal Analysis

The evidence that was of record at the time of VA's 1973 
denial of the claim for dental treatment includes service 
medical records which show upon entrance examination in April 
1968, it was reported that the veteran wore a wire in the 
mandible after having fractured his jaw.  Upon dental 
examination in June 1968, it was shown that at least seven 
teeth were missing, several had cavities, and that #11, and 
#18 and #21 had crowns.  Service medical records reflect 
treatment for the teeth but there are no entries regarding 
traumatic dental injury.

A copy of the veteran's claim for VA dental treatment is not 
of record.  However, the VA originating agency sent a letter 
dated in December 1972 to him in response to a claim for such 
benefits.  The veteran's reply to the questions asked in the 
letter was received by the RO in January 1973 and detailed 
injury and treatment of a dental bridge in service.  A rating 
determination is not of record.  Correspondence dated in 
December 1973 was received from the appellant's 
representative requesting reconsideration of the claim for 
dental care.  Subsequently received in December 1973, was a 
notice of disagreement from the veteran.  A statement of the 
case was sent to the veteran in December 1973 notifying the 
veteran that the claim was denied under 38 C.F.R. § 3.381 
(1973) because there was no record of trauma to the teeth in 
service.  The statement referred to a rating determination in 
January 1973 citing a denial based on no dental trauma in 
service.  No ensuing substantive appeal is of record, and the 
appeal was closed by the RO (as evidenced by the fact that it 
did not send his appeal to the Board).  

An application was received in November 1998 that, among 
other things, requested service connection for VA dental 
treatment.  

The evidence added to the record since the denial of the 
dental claim in 1973 consists of a copy of a letter dated in 
February 1973 in which the veteran was notified that he had 
no further entitlement to dental treatment at VA's expense 
because he did not obtain an authorized examination within 
the14-month time frame after discharge from military service.  
It was noted that records showed that the veteran filed an 
application for dental treatment in May 1971, and that an 
authorization for an examination was mailed to him the 
following month.  It was reported that he failed to obtain 
the examination and that the authorization was cancelled 
after no further response was received.  

The veteran provided testimony upon personal hearing on 
appeal in March 2001 to the effect that he had a complete 
dental bridge before entering service but that it broke 
during basic training.  He stated that he had it repaired on 
several occasions during active duty.

When the Board or the RO denies a claim, and the decision is 
not timely appealed, the claim may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001 & 2004).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2004).  For 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  .

The evidence reflects that while the additional evidence 
added to the record since the 1973 RO determination appears 
to be new and is not cumulative of prior information of 
record, it is not so significant that it must be considered 
to fairly decide the underlying claim, and does not reflect a 
basis for an outcome which differs from the prior 
determination in this regard.  The VA letter dated in 
February 1973 only evidences the previously noted January 
1973 decision denying his claim.  

The veteran stated at his March 2001 hearing that he entered 
service with a full bridge and only had it repaired in 
service.  He did report any additional trauma to the teeth in 
service.  Therefore, it is found that new and material 
evidence has not been received, and the claim of entitlement 
to service connection for service connection for VA dental 
treatment is not reopened.  See 38 C.F.R. § 3.156.  


ORDER

Service connection for residuals of a bladder tumor is 
denied.

New and material evidence having not been received, the claim 
for service connection for VA dental treatment is not 
reopened.


REMAND

The veteran asserts that he now has bilateral elbow 
disability, residuals of a bladder tumor, right shoulder 
bursitis, and bilateral wrist tendonitis that are of service 
onset or were incurred during ACDUTRA.

In the Board remand of October 2003, it was requested that 
the veteran be scheduled for orthopedic evaluations, to 
include medical opinions at the conclusion of the 
examinations.  The Board observes that an orthopedic 
examination was conducted in November 2004.  No opinions were 
provided as to the etiology or onset of any of the claimed 
disorders, as requested in the RO instructions.  It was 
reported that the veteran had no complaints regarding the 
right elbow, an imaging study of this elbow in February 1999, 
reportedly showed a possible small calcific loose body.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  In argument presented to the Board in May 2005, the 
accredited representative averred that the examination was 
inadequate because the examiner did not provide opinions as 
to the relationship to service of the claimed disabilities.  
Stegall v West, 11 Vet. App. 268, 271 (1998).  The Board 
finds that the case must be remanded to obtain the needed 
opinions.

The case is thus REMANDED to the RO for the following 
actions:

1.  The claims folder, including a copy 
of this remand, should be referred to 
the physician who conducted the 
November 2004 examination to determine 
the etiology of his claimed elbow, 
wrist disorders, and right shoulder 
disorders.  The examiner should state 
that the claims folder was reviewed.

The physician should express opinions 
with rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
wrist, elbow, or right shoulder 
disability had its onset during active 
service or ACDUTRA, or is due to an 
injury during inactive duty training.

If the physician who conducted the 
November 2004 examination is 
unavailable, another physician should 
review the claims folder, including a 
copy of this remand, and provide the 
requested opinions.

2.  Then readjudicate the veteran's 
claims.  If the benefits sought remain 
denied, issue a supplemental statement 
of the case.  The case should then be 
returned to this Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


